Dore, J.
(dissenting in part). I think the removal proceeding is not determinative but the evidence in this disciplinary proceeding must be considered. In view of the condign and severe punishment this man has already received and considering, too, the unusual number and exceptional quality of his character witnesses testifying after removal, I vote to censure rather than to disbar.
Martin, P. J., and Townley, J., concur in Per Curiam opinion; TJntermyer, J., concurs in result, in memorandum; Dore,’ J., dissents in part and .votes to censure, in memorandum; Glen-non, J., taking no part.
Respondent disbarred.